Per Curiam.
This is an appeal by a father from a decision of the District Court of Hennepin County denying a motion to amend a divorce decree that had awarded the mother the custody of two little girls, ages 4 and 5.
The father raised two points on this appeal which we have considered and determined to be without merit. On the basis of an investigation conducted by the Hennepin County Department of Court Services and the testimony of the parties and other witnesses, the conclusion by the trial court that the best interests of the two minor children will be better served by having custody in the mother is amply supported by the evidence. The findings of the trial court are affirmed.
Attorneys’ fees in the amount of $250 are allowed respondent on this appeal.
Affirmed.